900 So.2d 723 (2005)
Willie BARFIELD, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-1935.
District Court of Appeal of Florida, Third District.
April 27, 2005.
Willie Barfield, in proper person.
Charles J. Crist, Jr., Attorney General, and Fredericka Sands, Assistant Attorney General, for appellee.
Before COPE, FLETCHER and WELLS, JJ.
PER CURIAM.
Willie Barfield appeals an order denying his motion under Florida Rule of Criminal Procedure 3.800(a) for credit for jail time served. The State concedes that, based on the present record, it appears that the defendant is entitled to additional credit. The wording of the trial court's order denying relief suggests (but does not clearly state) that there may have been a partial waiver of credit in connection with a plea bargain. If that is so, that showing may be made on remand. The plea transcript was not attached to the order of denial.
Reversed and remanded for further proceedings consistent herewith.